Citation Nr: 0210152	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision denying service 
connection for Hepatitis C.  The Board remanded the case to 
the RO in March 2001.  


FINDINGS OF FACT

1.  The veteran appears to be a combat veteran but does not 
allege that liver disease was incurred in combat.

2.  Liver disease was not manifest in service or to a degree 
of 10 percent within a year of service discharge and is 
unrelated to any incident of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by wartime service 
and cirrhosis of the liver may not be presumed to have been.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1154 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its October 
2001 letter to the veteran, and VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claim in the January 2000 rating decision, 
the February 2000 statement of the case, the April 2002 
supplemental statement of the case, the March 2001 Board 
decision, and other correspondence.  

In February 2000, the RO advised the veteran that it had 
obtained VA medical records from the VA Medical Center in 
Biloxi for the period from September 1998 to December 1999.  
In October 2001, the veteran was provided a letter informing 
him of VA's duty to notify.  The RO obtained service medical 
records pursuant to the Board's remand.  In the April 2002 
supplemental statement of the case, the RO advised the 
veteran what evidence had been obtained and that it had 
obtained all pertinent records of which it had notice.  
Moreover, in the Board's remand, it advised him that he 
should submit medical evidence which shows that he incurred 
Hepatitis C during his active military service and that if 
there was evidence that attributes his hepatitis C to 
service, that evidence should be submitted to the RO.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records and VA medical records, the latter of which are the 
only pertinent records identified by the veteran.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

The service incurrence or aggravation of cirrhosis of the 
liver is presumed, in the absence of affirmative evidence to 
the contrary, if it is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."

Analysis

The veteran bases his claim on statistics shown in medical 
literature he has submitted.

The veteran's service medical records are silent for liver 
disease.  A May 1969 service discharge examination report 
shows that the veteran denied all potentially pertinent 
history and complaints about which he was questioned, and 
clinically, he was normal in pertinent part.

The veteran's cirrhosis of the liver and Hepatitis C were 
first diagnosed by VA in 1999.

The veteran submitted a medical information sheet from the 
National Hepatitis C Coalition, Inc. which indicates that the 
incubation period for the Hepatitis C virus can be from 2 to 
26 weeks with many patients living normal lives, symptom 
free.  Risk factors include receiving blood transfusions 
before 1989, using illegal drugs intravenously or by snorting 
them, and having tattoos, multiple sex partners, or any 
invasive procedure where instruments might not have been 
sterile.  Transmission for Hepatitis C is through blood to 
blood contact, sharing razors, toothbrushes, tweezers, 
fingernail files and clippers, and scissors used for cutting 
hair.  The less fortunate of those whom are infected usually 
start feeling its effects 10 to 20 years after infection and 
often report flu-like symptoms that may include fatigue, 
fever, nausea, loss of appetite, abdominal pain, headache, 
depression, dark urine, and rarely, jaundice.

The veteran also submitted page 2 of an American Liver 
Foundation information sheet.  It states that chronic 
hepatitis C appears to be a slowly progressive disease that 
may gradually advance over 10 to 40 years, and possibly 
faster when acquired in middle age or later.  

It is unclear if the veteran has hepatitis C.  He does appear 
to have some liver disease, however, as probatively reflected 
by a November 1999 VA ultrasound study of his abdomen, which 
revealed ascites, mild hepatosplenomegaly, and a slightly 
nodular hepatic contour suggestive of mild cirrhosis.  The 
Board states that it is unclear if he has Hepatitis C because 
an October 1999 VA medical record indicates that a Hepatitis 
B test had been negative, and that a Hepatitis C test was 
being awaited.  A November 1999 VA medical record states that 
the veteran had been told that he had Hepatitis C but that no 
records were available.  That is when Hepatitis C started 
being assessed.

Next, records leading up to the discovery of hepatic disease 
indicate that the veteran still felt bad and achy in 
September 1999.  In October 1999, the veteran was reported to 
have complaints of fatigue, muscle aches, and feverishness 
for several months.  

The Board notes that assuming that the veteran has Hepatitis 
C, the medical literature which he has submitted, when viewed 
in light of the other evidence, shows that there is a 
possibility that the veteran's liver disease had its 
inception in service.  That evidence, however, leaves open 
the much larger statistical possibility that the veteran's 
liver disease had its onset and progression outside of 
service.

The veteran was discharged from the service in August 1969 
and his liver disease was first diagnosed in 1999, more than 
30 years after service.  Moreover, a review of the medical 
evidence reveals that he reported having symptoms of fatigue, 
muscle aches, feverishness, etc., only for several months 
during the time leading up to the detection of liver disease.  
All of these symptoms and discoveries were reported/made, and 
first complained of more than 29 years after service 
discharge.

The National Hepatitis C Coalition sheet indicates that 
Hepatitis C has no more than a one half year incubation 
period, and that those that develop symptoms as a result of 
being infected with the virus that causes it usually start 
feeling its effects 10 to 20 years after the infection.  The 
American Liver Foundation sheet indicates that it can take 10 
to 40 years to advance.  Either way, that leaves the veteran 
a lot of opportunity after service for liver disease to have 
been caused, and it even leaves a lot of opportunity for it 
to have been caused before his service.  His service was only 
for two years.

The information in the sheet to the effect of what can happen 
once a chronic hepatitis is sustained does little to prove 
service onset, because it talks about what can happen over 
the 10 to 20 years after the infection is sustained, and it 
is only known that as of 1999, 29 years after service, the 
veteran started having symptoms.  It can not be concluded 
under the circumstances that he likely had a service date of 
onset of liver disease or infection.  The American Liver 
Foundation sheet is likewise unhelpful in this regard, as it 
too discusses what can happen from 10 to 40 years after the 
disease is contracted.  The document raises a possibility, 
but does not establish that this veteran had an onset in 
service or within 1 year of separation.

There is no competent evidence that the veteran's liver 
disease had its onset in service or due to any incident of 
service origin.  As such, service connection pursuant to the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. §§ 3.303 and 
3.304 is not warranted.  38 U.S.C.A. § 5107.

The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112, and 1113 
and 38 C.F.R. §§ 3.307 and 3.309 have also been considered, 
but they do not provide a basis to presumptively service 
connect cirrhosis of the liver under the circumstances of 
this case, as cirrhosis of the liver is not shown to have 
been manifest to a degree of 10 percent within one year of 
service discharge.  It was first manifest in 1999, and no 
symptoms were complained of until 1999.  

Moreover, the veteran appears to be a combat veteran.  
However, he has not alleged that he contracted liver disease 
during combat.  As such, the combat evidence rule does not 
apply.  38 U.S.C.A. § 1154(b).

In essence, the veteran has submitted some evidence which 
indicates that his liver disease could have had an onset up 
to 40 years prior to identification.  However, there is no 
competent evidence of liver disease during service or within 
one year of separation and there is no competent evidence 
linking the remote onset to service. 

The factors which the Board uses to conclude that the 
veteran's liver disease did not have its onset in service 
are, in addition to the lack of probative positive evidence 
cited above, the fact that he denied pertinent service 
history and symptoms on service discharge examination in May 
1969, and the fact that it was first shown more than 29 years 
after service without any evidence linking this veteran's 
disease to service.  No medical opinion of record indicates 
that it had its onset in service.  

Next, the veteran asserted during February 1999 
hospitalization that he had a history of heroin and codeine 
use in Vietnam and had methadone treatment for it.  However, 
in the Board's judgment, the veteran's service medical and 
personnel records are more reliable indicators as to whether 
the veteran used substances while in Vietnam, and they 
indicate otherwise.  On service discharge examination in May 
1969, he denied any drug or narcotic habit.  Moreover, his 
other service medical records and his service personnel 
records contain no disciplinary or other notations suggestive 
of his assertions and in fact, toward the contrary, his 
service personnel records reflect exemplary service.  
Moreover, the veteran has submitted no medical opinion 
indicating that his liver disease is related to service, 
including in-service drug use.

The veteran denied pertinent symptomatology on service 
discharge examination in May 1969 and had no clinical 
evidence of liver disease then or until many years after 
service.

Even if the Board accepts the veteran's argument that he had 
to have had hepatitis for many years for cirrhosis to have 
occurred, the many years involved also includes a large 
majority of time during which the veteran was not in service, 
so the argument is not very probative of service connection.  
The Board accepts that there may be a long period of latency 
prior to diagnosis of hepatitis; however, there is nothing 
that relates his hepatitis C to his period of service.

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved in the veteran's favor and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet.App. 49, 55 (1991).  


ORDER

Entitlement to service connection for Hepatitis C is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

